Citation Nr: 1535126	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-47 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for the compression fracture L1, L2, and L4 of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1986 to July 1990 and from December 2008 to March 2009.  The Veteran also served in the U.S. Navy Reserve from 1984 to 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2010, the Veteran testified at a hearing before a Decision Review Officer.  In June 2011, the Veteran testified at a Board videoconference hearing held before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.

In April 2014, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In a March 2015 rating decision, the RO granted service connection for right lower extremity radiculopathy and assigned a 10 percent disability rating, effective March 11, 2015.  The Veteran has not appealed this decision.  Therefore, the Board does not have jurisdiction to review the decision.  In another March 2015 rating decision, the RO granted an increased 40 percent evaluation for compression fracture L1, L2, and L4 of the lumbar spine, effective March 5, 2009.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for an increase for the lumbar spine remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine is not ankylosed and there have been no findings of neurological abnormalities, not previously rated by VA, associated with the Veteran's lumbar spine disability for the entire appeal period.

2.  The Veteran's current intervertebral disc syndrome of the lumbar spine has not been manifested by incapacitating episodes in the last 12 months.


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent for compression fracture L1, L2, and L4 of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The claim for a higher initial disability rating for the compression fracture L1, L2, and L4 of the lumbar spine arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the record.  He has not identified any outstanding records that are available and relevant to the claim being decided herein. 

The Veteran was also afforded VA examinations in connection with his claim for a higher initial disability evaluation in March 2009, July 2011, and March 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are adequate, as they were predicated on reviews of the Veteran's medical history as well as on examinations, and fully address the rating criteria that are relevant to rating the disability in this case.  

In June 2011, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned clarified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied 
the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In April 2014, the Board remanded the Veteran's claim to obtain August 27, 2010, and September 13, 2010, Fitness of Duty Examinations and other outstanding medical records.  As the indicated actions have been completed, the Board finds that the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. 
§ 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an initial rating in excess of 40 percent for the compression fracture L1, L2, and L4 of the lumbar spine is thus ready to be considered on the merits.

II.  General Rating Principles

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the disability has not significantly changed and will result in a uniform rating for the entire appeal period.  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A.  Analysis

Diagnostic Code 5235 refers to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The next higher rating of 50 percent is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Under Note (5) of 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

In this case, there is no evidence that the Veteran's lumbar spine is ankylosed.  The July 2011 and March 2015 VA examination reports determined that the Veteran's lumbar spine had range of motion in every direction and specifically found against ankylosis of the lumbar spine.  Additionally, the July 2009 addendum to the March 2009 VA examination, included range of motion in each direction, thereby, precluding a finding of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (5), indicating that, for VA compensation purposes, unfavorable ankylosis is a disorder in which the entire thoracolumbar spine is fixed in flexion or extension.  Additionally the Veteran's treatment records, including August 27, 2010, and September 13, 2010, Fitness of Duty Examinations, demonstrate range of motion in each direction of the lumbar spine, providing evidence against ankylosis.  See Id.  The Veteran's range of motion is certainly limited; however, at no time was ankylosis of the lumbar spine demonstrated.  

The Veteran is also already service-connected for scars associated with his lumbar spine disability and right lower extremity radiculopathy.  In October 2011, the Veteran was also denied service connection for erectile dysfunction associated with the compression fractures L1, L2, and L4 of the lumbar spine.  These issues are unappealed and, as a result, not before the Board.  A review of the March 2009, July 2011, and March 2015 VA examinations and the Veteran's treatment records are devoid of complaints of additional neurological complications associated with the compression fractures L1, L2, and L4 of the lumbar spine.  Therefore, the Veteran is not entitled to any other separate ratings for his lumbar spine disability.

Additionally, since 40 percent is the highest rating available for limitation of motion of the lumbar spine, there is simply no basis to assign a higher rating based on painful motion.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.

The Board also notes that the Veteran was diagnosed with intervertebral disc syndrome (IVDS) at the recent March 2015 VA examination.  IVDS is rated under the General Rating Formula above, but can also be rated under Diagnostic Code 5243.  Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine (described above) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Here, there is no objective evidence showing that the Veteran's lumbar spine disability has resulted in incapacitating episodes in the private and VA outpatient treatment records.  At the July 2011 VA examination, the Veteran indicated that he missed less than a week due to his lumbar spine disability in the last 12 months.  The March 2015 VA examination found that there were no acute signs or symptoms of IVDS that required bed rest prescribed by a physician and treatment by a physician in the last 12 months.  For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  To warrant a rating in excess of 40 percent based on incapacitating episodes of IVDS, the evidence must show incapacitating episodes having a total duration of at least six weeks during the past 12 months.  This would warrant a 60 percent rating pursuant to Diagnostic Code 5243; however, as noted, according to the Veteran, his lumbar spine disability was not manifested by incapacitating episodes in the last 12 months.  Rather, at the June 2011 hearing, the Veteran testified that he had incapacitating episodes only two to three times a year, lasting a day or two.  See hearing testimony at page 12.  Thus, the Veteran is not entitled to a higher rating under Diagnostic Code 5243 for his IVDS of the lumbar spine.  38 C.F.R. § 4.71a.

The Veteran has provided competent lay testimony; however, the Board is assigning more probative weight to the findings on examination by medical professionals after interviews and examinations of the Veteran.  These findings take into account the Veteran's lay statements, medical examinations, and the examiners' medical knowledge and experience.  Thus, the medical examinations are more probative than the Veteran's lay statements.  In any event, his lay statements do not indicate that he has ankylosis of the spine.  

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 40 percent for the compression fracture L1, L2, and L4 of the lumbar spine - in turn meaning there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's compression fracture L1, L2, and L4 of the lumbar spine fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the compression fracture L1, L2, and L4 of the lumbar spine with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, stiffness, and limitation of motion that affects his ability for prolonged periods of sitting, increased activity level, and weight bearing.  The regulations address limitation of motion, pain, and stiffness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability rating.  However, even with consideration of his pain, his ranges of motion of the lumbar spine did not demonstrate ankylosis.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  In other words, the Board has considered the Veteran's limitation of motion, pain, and other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  At this juncture, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, the evidence does not reflect that the Veteran's compression fracture L1, L2, and L4 of the lumbar spine causes unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

ORDER

Entitlement to an initial rating in excess of 40 percent for compression fracture L1, L2, and L4 of the lumbar spine, is denied.




____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


